Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 are presented for examination.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive. 

In the remark, applicant argued (1) Son does not teach “generate a wireless signal in which allocation information is stored, the allocation information comprises: first information that indicates allocation of at least one first resource unit of the plurality of resource units used for a communication of a data packet, second information that indicates allocation of at least one second resource unit of the plurality of resource units used for communication of an acknowledgement for the data packet, and the at least one first resource unit is different from the at least one second resource unit” since Son describes that the uplink ACK should be transmitted within the same channel in which the corresponding non-contiguous PPDU is received.  Son does not describe the AP provides information indicating a first channel for transmitting the non-contiguous PPDU and a second channel different from the first channel for the transmission of ACK frame.  

Examiner traverse the argument:
As to point (1), although interference may occur, Son’s disclosure of “when there is no constraint on the resource unit through which the ACK frame for the non-contiguous PPDU is transmitted, an uplink ACK may be transmitted through a channel (i.e., CH3) which is not used for the DL MU PPDU transmission” is sufficient to show that the data packet and the ACK are allocated in different resource units since the disclosure meet the claim limitation.  Figure 23(b) clearly shows such allocations can be done.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, US 2017/0374655, in view of Son et al (Son), US 2018/0302858.

Liu and Son cited by the applicant in the IDS.

As per claim 1, Liu taught the invention including a wireless communication device (pp. 0037), comprising:
A generation unit configured to generate a wireless signal in which allocation information is stored, wherein the allocation information for allocation of a plurality of stations to at least one resource unit of a plurality of resource unit (pp. 0038-0042, 0044-0047, 0051-0055); and
A transmission unit configured to generate transmit the wireless signal to the plurality of stations (pp. 0044-0047, 0051-0055).

Liu did not specifically teach wherein the allocation information comprises: first information that indicates allocation of at least one first resource unit of the plurality of resource units used for a communication of a data packet, second information that indicates allocation of at least one second resource unit of the plurality of resource units used for communication of an acknowledgement for the data packet, and the at least one first resource unit is different from the at least one second resource unit.  Son taught the allocation information comprises: first information that indicates allocation of at least one first resource unit of the plurality of resource units used for a communication of a data packet, second information that indicates allocation of at least one second resource unit of the plurality of resource units used for communication of an acknowledgement for the data packet, and the at least one first resource unit is different from the at least one second resource unit (pp. 0180-0185).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Liu and Son in order to resolve the interference problems that may occur in resource unit allocation for ACKM frame transmissions (see Son, pp. 0182).  

As per claim 2, Liu and Son taught the invention as claimed in claim 1.  Son further taught wherein the allocation information further comprises:
Third information that indicates a transmission timing of the data packet (pp. 0180); and
Fourth information that indicates a transmission timing of the acknowledgement for the data packet (pp. 0180).  

As per claim 3, Liu and Son taught the invention as claimed in claim 2.  Liu further taught wherein the communication of the data packet is downlink communication, and the generation unit is further configured to generate the data packet as the wireless signal, and the data packet comprises data addressed to each station of the plurality of stations, respectively, in the at least one resource unit (pp. 0041-0042, 0044-0047, 0049).  

As per claim 4, Liu and Son taught the invention as claimed in claim 3.  Liu further taught wherein the generation unit is further configured to store the allocation information in a preamble part of the data packet (pp. 0043).

As per claim 8, Liu and Son taught the invention as claimed in claim 2.  Liu further taught wherein the communication of the data packet and the communication of the acknowledgment is OFDMA communication conforming to IEEE802.11 standard (pp. 0041).  

As per claim 9, Liu taught the invention including a wireless communication method (pp. 0037), comprising:
Generating a wireless signal in which allocation information is stored, wherein the allocation information is for allocation of a plurality of stations to at least one resource unit of a plurality of resource units (pp. 0038-0042, 0044-0047, 0051-0055); and
Transmitting the wireless signal to the plurality of stations (pp. 0044-0047, 0051-0055).

Liu did not specifically teach wherein the allocation information comprises: first information that indicates allocation of at least one first resource unit of the plurality of resource units used for a communication of a data packet, second information that indicates allocation of at least one second resource unit of the plurality of resource units used for communication of an acknowledgement for the data packet, and the at least one first resource unit is different from the at least one second resource unit.  Son taught the allocation information comprises: first information that indicates allocation of at least one first resource unit of the plurality of resource units used for a communication of a data packet, second information that indicates allocation of at least one second resource unit of the plurality of resource units used for communication of an acknowledgement for the data packet, and the at least one first resource unit is different from the at least one second resource unit (pp. 0180-0185).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Liu and Son in order to resolve the interference problems that may occur in resource unit allocation for ACKM frame transmissions (see Son, pp. 0182).  

As per claim 10, Liu taught the invention including a wireless communication device (pp. 0037), comprising:
A reception unit configured to receive a wireless signal in which allocation information is stored (pp. 0038-0042, 0044-0047, 0051-0055); wherein 
The allocation information is for allocation of a plurality of stations to at least one resource unit of a plurality of resource units (pp. 0038-0042, 0044-0047, 0051-0055), 
A reception processing unit configured to process of the wireless signal based on the allocation information (pp. 0044-0047, 0051-0055).

Liu did not specifically teach wherein the allocation information comprises: first information that indicates allocation of at least one first resource unit of the plurality of resource units used for a communication of a data packet, second information that indicates allocation of at least one second resource unit of the plurality of resource units used for communication of an acknowledgement for the data packet, and the at least one first resource unit is different from the at least one second resource unit.  Son taught the allocation information comprises: first information that indicates allocation of at least one first resource unit of the plurality of resource units used for a communication of a data packet, second information that indicates allocation of at least one second resource unit of the plurality of resource units used for communication of an acknowledgement for the data packet, and the at least one first resource unit is different from the at least one second resource unit (pp. 0180-0185).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Liu and Son in order to resolve the interference problems that may occur in resource unit allocation for ACKM frame transmissions (see Son, pp. 0182).  

As per claim 11, Liu and Son taught the invention as claimed in claim 10.  Son further taught wherein the allocation information further comprises:
Third information that indicates a transmission timing of the data packet (pp. 0180); and
Fourth information that indicates a transmission timing of the acknowledgement for the data packet (pp. 0180).  

As per claim 12, Liu and Son taught the invention as claimed in claim 11.  Liu further taught wherein the communication of the data packet is downlink communication, and the reception processing unit is further configured to extract a specific data addressed to the wireless communication device based on the allocation information from the data packet that is the wireless signal, the wireless signal includes data addressed to each station of the plurality of stations in the at least one resource unit (pp. 0041-0042, 0044-0047, 0049).  

As per claim 13, Liu and Son taught the invention as claimed in claim 12.  Liu further taught wherein the reception processing unit is further configured to extract the data addressed to the wireless communication device based on the allocation information stored in a preamble part of the data packet (pp. 0043).

As per claim 16, Liu and Son taught the invention as claimed in claim 11.  Liu further taught wherein the communication of the data packet and the communication of the acknowledgement is OFDMA communication conforming to IEEE 802.11 standard (pp. 0041).

As per claim 17, Liu taught the invention including a wireless communication method (pp. 0037), comprising:
Receiving a wireless signal in which allocation information is stored, wherein the allocation information is for allocation of a plurality of stations to at least one resource unit of a plurality of resource units (pp. 0038-0042, 0044-0047, 0051-0055); and
Processing the wireless signal based on the allocation information (pp. 0044-0047, 0051-0055).

Liu did not specifically teach wherein the allocation information comprises: first information that indicates allocation of at least one first resource unit of the plurality of resource units used for a communication of a data packet, second information that indicates allocation of at least one second resource unit of the plurality of resource units used for communication of an acknowledgement for the data packet, and the at least one first resource unit is different from the at least one second resource unit.  Son taught the allocation information comprises: first information that indicates allocation of at least one first resource unit of the plurality of resource units used for a communication of a data packet, second information that indicates allocation of at least one second resource unit of the plurality of resource units used for communication of an acknowledgement for the data packet, and the at least one first resource unit is different from the at least one second resource unit (pp. 0180-0185).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Liu and Son in order to resolve the interference problems that may occur in resource unit allocation for ACKM frame transmissions (see Son, pp. 0182).  

Claims 5-6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Son as applied to claims 1-4, 8-14, 16-17 above, and further in view of Bharadwaj et al (Bharadwaj), US 2017/0181102.

Bharadwaj is cited by the applicant in the IDS.

As per claim 5, Liu and Son taught the invention as claimed in claim 1.  Liu further taught wherein the communication of the data packet is uplink communication (pp. 0051-0058).  Liu and Son did not specifically teach that the generation unit is further configured to generate a trigger, as the wireless signal, to control transmission of the data packet by at least one station of the plurality of stations.  Bharadwaj taught to generate a trigger, as the wireless signal, to control transmission of the data packet by at least one station of the plurality of stations (pp. 0038, 0048-0049).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Liu, Son and Bharadwaj’s teaching of a trigger for controlling transmission in order to schedule uplink transmission for the stations.

As per claim 6, Liu, Son and Bharadwaj taught the invention as claimed in claim 5.  Liu further taught to comprise:
A reception unit configured to receive the data packet in which data, form the plurality of stations, are mixed with another other in the at least one resource unit (pp. 0051-0059); and
A reception processing unit configured to extract data from a first station of the plurality of stations from the data packet based on the allocation information (pp. 0051-0059).  

As per claim 14, Liu and Son taught the invention as claimed in claim 11.  Liu further taught wherein the communication of the data packet is uplink communication (pp. 0051-0058).  Liu did not specifically teach that the reception unit is further configured to receive a trigger as the wireless signal, the wireless communication device further comprises a control unit configured to control transmission of the data packet based on the trigger.  Bharadwaj taught the communication devices to receive a trigger as the wireless signal, the wireless communication device further comprises a control unit configured to control transmission of the data packet based on the trigger (pp. 0038, 0048-0049).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Liu, Son and Bharadwaj’s teaching of a trigger for controlling transmission in order to schedule uplink transmission for the stations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
May 27, 2022